Citation Nr: 1434917	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-27 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969, with service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran's appeal originally included the issues of entitlement to service connection for arteriosclerotic heart disease, bilateral hearing loss, and tinnitus.  However, in a May 2009 rating decision, the RO granted service connection for tinnitus and bilateral hearing loss.  In a February 2011 rating decision, the Togus RO in Augusta, Maine, granted service connection for myocardial infarction and coronary artery disease (ischemic heart disease).  These actions were considered grants of the full benefits sought on appeal and therefore, the issues are no longer considered on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals VA treatment notes that are relevant to the issue on appeal; however, the RO considered those records in a December 2013 supplemental statement of the case (SSOC).

The issues of entitlement to an earlier effective date than December 17, 2004 for the grant of service connection for myocardial infarction and coronary artery disease and entitlement to an increased rating for myocardial infarction and coronary artery disease, currently evaluated as 60 percent disabling, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain Social Security Administration (SSA) records, for the AOJ to make a combat determination, and for an examination.  

In this case, the Veteran contends that his PTSD is related to his experiences as a helicopter repairman during his Vietnam service.  Specifically, he indicated that he was dispatched to the landing zones of downed aircraft to repair or recover the helicopters.  During VA mental health treatment in August 2007, he reported that the most upsetting incident from service occurred when he pulled a dead pilot out of a helicopter to assess whether he could repair the aircraft or whether he would have to destroy it.  The Veteran's service personnel records indicate service in Vietnam, that his military occupational specialties included infantryman and helicopter repairman, that he received the Air Medal with one Oak Leaf Cluster, the Vietnam Campaign Medal, and the Vietnam Service Medal, and that he participated in several Vietnam campaigns.  

The Veteran has not been afforded a VA examination.  The Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD, and if so, whether such disorders are related to his military service.  

In addition, the Veteran has reported that he receives SSA disability benefits.  However, it does not appear that any attempt has been made to obtain a copy of the SSA decision to grant benefits or the records upon which a decision was based.  The Board is also unable to ascertain whether his SSA records pertain to the claimed PTSD issue on appeal.  Therefore, efforts to obtain the Veteran's SSA records should be made.

Finally, the AOJ did not address the Veteran's contentions that he is a combat veteran.  This must be done on remand.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a psychiatric disorder.  After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.  Obtain and associate with the claims file any recent VA treatment records to date.

2.  Obtain a copy of the decision to grant SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3.  Make a formal finding of whether the Veteran served in combat.

4.  After completing the foregoing development, the Veteran must be afforded a VA examination in connection with his claim for PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.  The examiner must presume that the Veteran's statements are credible for purposes of this examination.

The examiner should identify all current psychiatric disorders, to include whether the Veteran has PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



